Citation Nr: 0739059	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-34 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.

In a rating action issued as part of the September 2005 
Statement of the Case (SOC), the RO reopened the veteran's 
right ankle claim and confirmed and continued the denial of 
service connection on the merits.  The Board, however, must 
initially determine whether the veteran has presented new and 
material evidence sufficient to reopen his claim of service 
connection because it relates to the Board's jurisdiction to 
adjudicate the merits of the previously denied claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
As such, the Board has identified the issue as stated on the 
title page.

In June 2006, the veteran submitted claims for service 
connection for peripheral neuropathy of both lower 
extremities secondary to diabetes mellitus and peripheral 
neuropathy of both upper extremities secondary to diabetes 
mellitus and entitlement to a total disability rating based 
on individual unemployability.  These claims are referred to 
the RO for appropriate action.  

In October 2007, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  




FINDINGS OF FACT

1.  A left ankle disability did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service.

2.  In February 1982, the RO denied service connection for a 
right ankle disability.  The veteran did not appeal.  

3.  Evidence received since the February 1982 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The February 1982 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  New and material evidence has not been received since the 
RO's February 1982 decision denying entitlement to service 
connection for a right ankle disability; the claim for 
service connection is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Hickson, 12 Vet. App. at 253.  In a letter dated October 
2007, the veteran's private physician, Dr. T.L.F.B., stated 
that the veteran was being treated for painful degenerative 
arthritis of both ankles.  Therefore, he has a disability for 
VA purposes.  

However, the veteran's service medical records are completely 
negative for any diagnosis of or treatment for a left ankle 
disability, providing evidence against this claim.  
Additionally, there is no post-service medical evidence 
providing a link between the veteran's left ankle disability 
and his active military service.

Additional post-service private medical treatment records 
from Dr. S.M.G. show that the veteran was treated in January 
2004 to control the excessive rolling in of his ankles.  The 
veteran also received private treatment from Dr. K.B. in 
November 2006 that showed limitation of his left ankle in 
flexion and extension and abnormal toe/heel walking.  He was 
diagnosed as having pain and arthritis in the foot/ankle.  

VA medical treatment records show that in April 2007 the 
veteran was treated for and diagnosed as having chronic 
bilateral ankle pain.  

There is no competent medical evidence of record showing that 
the veteran's left ankle disability had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  The service medical records are silent for any 
treatment or findings of a left ankle disability and post-
service treatment records do not contain a medical opinion 
linking the veteran's current disability to service or 
indicate a condition that exist until many years after 
service.

In addition, the evidence does not show that the veteran was 
diagnosed with arthritis within one year following his 
separation from service.  The evidence of record show that 
this disability was not diagnosed until November 2006.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

During the October 2007 hearing and in correspondence of 
record, the veteran contends that he injured his ankles in 
the spring or summer of 1970 and received treatment for that 
injury, which may not have been recorded.  He also contends 
that his current left ankle disability was caused by that 
inservice injury.  Statements from L.T.C., J.E.P., B.D.C. and 
J.P.L. support the veteran's contentions that he was injured 
in service.  Although lay persons are competent to report 
what they saw, any contentions by the veteran or L.T.C., 
J.E.P., B.D.C. and J.P.L. that his left ankle disability is 
somehow related to his active service more than 35 years ago 
are not competent.  There is no indication that they possess 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
record does not contain a competent opinion linking the 
veteran's current left ankle disability to service, and the 
medical evidence of record does not otherwise demonstrate it 
is related to service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board must find that the service and, most importantly, 
post-service medical record provides evidence against this 
claim, clear indicating a disorder that began decades after 
service with no indication that it is connected to service, 
outweighing the lay statements cited above. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

II.  New and material

In February 1982, the RO denied service connection for a 
right ankle disability.  The veteran did not appeal.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the February 
1982 rating decision consisted of the veteran's service 
medical records, a VA examination of the right ankle dated 
January 1982, and statements from L.T.C. and J.E.P. received 
in December 1981.  The RO determined that service connection 
for a right ankle disability was not warranted because the 
evidence did not show that the veteran incurred a right ankle 
disability in service.

Evidence related to the right ankle claim received since the 
February 1982 rating decision consists of private medical 
treatment records from Dr. S.M.G., dated from June 2002 to 
January 2004, Dr. K.B., dated from October 2006 to December 
2006, and Dr. T.F.L.B., dated April 2007, and a letter from 
Dr. T.F.L.B. dated October 2007; VA treatment records from 
June 2006 to April 2007; statements from B.D.C., J.P.L., and 
J.E.P.; and the October 2007 hearing.  

The Board finds that although this evidence is new, it is not 
material within the meaning of 38 C.F.R. § 3.156(a) because 
the claim still lacks competent evidence of a nexus between 
the veteran's current right ankle disability and his period 
of active duty service many years ago.  Specifically, the 
private and VA treatment records show treatment for right 
ankle pain and arthritis, but the records do not provide an 
opinion as to any underlying pathology or etiology for such.  
In addition, the statements provided by B.D.C., J.P.L., and 
J.E.P. and the veteran do not raise a reasonable possibility 
of substantiating the claim as lay statements have not been 
found to be competent evidence of medical causation.  See 
Espiritu, 2 Vet. App. at 494.

Where as here, resolution of an issue under consideration 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim.  The service medical records are 
silent for any treatment or findings of a right ankle 
disability and the record shows no treatment for the right 
ankle until 2004, about 34 years following service.  Thus, 
the newly submitted evidence does not establish that the 
veteran has a right ankle disability that is related to 
service.

Accordingly, the Board finds that the evidence received 
subsequent to February 1982 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for a right ankle disability.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

III.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims for service connection and reopening a claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in March 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant on March 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA need not obtain an examination in this case 
as the evidentiary record does not show that the veteran's 
current left ankle disability is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  In addition, VA 
examination is not required in this case for the claim for a 
right ankle disability because the appellant has not 
submitted new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records.  In addition, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for a left ankle disability is denied.

The claim for service connection for a right ankle disability 
is not reopened, and the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


